THOMPSON, Circuit Justice,
said that, when making a protest, the party should clearly state in it what he objected to, and if he considered the article a different one from what the collector alleged it to be, he should so inform him, in order that the collector might be on his guard, and know what it is that the merchant objects to. In the present case the merchant did not protest against the duty of 25 per cent., and therefore the court thought a verdict should be rendered only for the difference between 25 per cent, and 41 per cent, which was all the merchant objected to at the time of the protest Verdict accordingly.